IN THE SUPREME COURT OF THE STATE OF NEVADA


                SIGAL CHATTAH, AN INDIVIDUAL,                              No. 85302
                Appellant,
                vs.
                BARBARA K. CEGAVSKE, IN HER                                FILED
                OFFICIAL CAPACITY AS NEVADA
                SECRETARY OF STATE; AND JOHN T.                             SEP 2 9 2022
                KENNEDY, AN INDIVIDUAL,                                          TH A. BROWN
                                                                                 U EME COURT
                Res • ondents.                                        BY
                                                                             DEPU Y CLERK




                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order denying a motion
                for a preliminary injunction and application for a temporary restraining
                order in an action challenging a candidate's qualifications for the Office of
                Attorney General. First Judicial District Court, Carson City; James E.
                Wilson, Judge."
                            Appellant is a candidate for Nevada attorney general, and in
                district court she moved for a preliminary injunction to enjoin respondent
                Secretary of State from including respondent John T. Kennedy's name on
                the November ballot as the Libertarian Party's attorney general candidate
                because Kennedy is not eligible for the office.     The Secretary of State
                opposed the motion to the extent that appellant sought relief beyond what
                NRS 293.2045 permits when, as here, an elector files her challenge after the
                statutory deadline for revising the general election ballot. Following a non-




                       'Pursuant to NRAP 34(0(1), we have determined that oral argument
                is not warranted.
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                           2_ - oS9 3
                evidentiary hearing, 2 the district court denied appellant's motion for a
                preliminary injunction and application for a temporary restraining order.
                              To   obtain   a   preliminary   injunction,   the    movant    must

                "demonstrate that [she] has a reasonable likelihood of success on the merits
                and that, absent a preliminary injunction, [she] will suffer irreparable harni
                for which compensatory damages would not suffice."               Excellence Cmty.

                Mgrnt. Gilmore, 131 Nev. 347, 350-51, 351 P.3d 720, 722 (2015). "While the
                moving party need not establish certain victory on the merits, [she] must
                rnake a prima facie showing through substantial evidence that [she] is
                entitled to the preliminary relief requested." Shores v. Glob. Experience
                Specialists, Inc., 134 Nev. 503, 507, 422 P.3d 1238, 1242 (2018); see Coronet
                Homes, Inc. v. Mylan, 84 Nev. 435, 437, 442 P.2d 901, 902 (1968) (observing
                that in the absence of testimony, exhibits, or documentary material to
                support a request for preliminary injunctive relief, such relief should be
                denied).
                              Having reviewed the record and considered the parties'
                arguments in light of these standards, the controlling law, and the type of
                relief appellant requested, we conclude that the district properly denied
                appellant's motion for a preliminary injunction. Excellence Crnty. Mgrnt.,
                131 Nev. at 351, 351 P.3d at 722 (recognizing that Nevada appellate courts
                will not reverse a district court decision denying preliminary injunctive
                relief unless the district court abused its discretion, applied an erroneous
                legal standard, or relied on clearly erroneous factual findings). Applying
                the   preliminary    injunction    standards,   the   district    court   correctly



                      2 Theparties agreed to have the district court decide the matter on the
                briefing and arguments they made at district court conferences and without
                an evidentiary hearing.
SUPREME COURT
        OF
     NEVADA

                                                        2
(0) I947A
                determined that neither the statutes governing candidate challenges nor
                any other law or equity required Kennedy's name to be removed from the
                ballot after the statutory deadline for finalizing the ballots had passed.
                              The record supports the district court's conclusion that
                appellant failed to show a sufficient likelihood of success on the merits to
                justify the extent of relief sought (removal of Kennedy's name from the
                general election ballot or having county election officials include an insert
                with mail ballots regarding Kennedy's ineligibility for office). In particular,
                appellant did not timely challenge Kennedy's candidacy in accordance with
                governing statutes,3 and thus her rernedy was statutorily limited to signs
                posted at polling places to notify voters of Kennedy's disqualification.4 NRS
                293.2045(2)    (providing that    when    a   candidate's   qualifications are

                challenged after "the statutory deadline for making changes to the ballot
                has passed," the appropriate remedy is to "post a sign at each polling place




                      3Appellant filed her challenge to Kennedy's candidacy 105 days after
                the statutory deadline for doing so, and 4 days after the statutory deadline
                for changing the ballot had passed.

                      4Appellant   asked the court to afford a remedy the statute does not
                allow on the ground that the available remedy at this point (signage at
                polling places) is inadequate because voters using mail-in ballots will not
                see such signs. That issue, however, is beyond the scope of this appeal,
                which concerns only whether the district court abused its discretion in
                denying injunctive relief based on the statutory remedies presently
                available in preelection candidacy challenges, depending on when the
                challenge is made. See NRS 293.2045(1), (2).
SUPREME COURT
        OF
     NEVADA

                                                      3
(01 1947A
                  where the person's name will appear on the ballot informing voters that the
                  person is disqualified from entering upon the duties of the office");5 see NRS
                  293.182(1) (providing a deadline for an elector to challenge a person's
                  qualifications for an office); see also NRS 293.165(4) (stating, in the context
                  of procedures to fill vacancies in nominations, that "[n]o change may be
                  made on the ballot for the general election after 5 p.m. on the fourth Friday
                  in July of the year in which the general election is held"); NRS 293.166(3)
                  (same in the context of procedures to fill vacancies in certain nominations).
                               In reaching that conclusion, the district court properly rejected
                  appellant's argument that it was the Secretary's burden to verify the
                  qualifications of every person who submits a declaration of candidacy.
                  Appellant's argument in that regard is based on an overreading of NRS
                  293.124(1), which provides that the Secretary "is responsible for the
                  execution and enforcement of the provisions of title 24 of NRS and all other
                  provisions of state and federal law relating to elections in this State." As
                  the district court concluded, the statutory scheme contemplates that the
                  Secretary will rely on the candidate's declaration, which is made under
                  penalty of perjury and includes a representation that the candidate is
                  qualified, see, e.g., NRS 293.177, and provides that the Attorney General or




                        5 Inmoving for a preliminary injunction, appellant did not seek relief
                  in the form of signs at polling places, although NRS 293.2045(2) allows for
                  such a remedy under the circumstances here. She likewise does not indicate
                  in her appellate brief that she was challenging the district court's order on
                  the basis that it did not enter a preliminary injunction requiring such
                  signage. We therefore do not further address the issue.
SUPREME COURT
      OF
    NEVADA

                                                         4
(01 1947A Agapz
                    District Attorney, not the Secretary, will investigate if an elector timely
                    challenges a candidate's qualifications, see NRS 293.182 (making it
                    incumbent on an elector to file a challenge within that statute's deadline).
                                As to the irreparable harm element, we perceive no abuse of
                    discretion in the district court's determination that the harm alleged was
                    speculative and could have been avoided by a timely challenge.           See

                    Oakland Tribute, Inc. v. Chronicle Pub'g Co., 762 F.2d 1374, 1377 (9th Cir.
                    1985) (concluding that a "long delay before seeking a prelirninary injunction
                    implies a lack of urgency and irreparable harm"). Finally, we conclude that
                    the district court did not abuse its discretion in finding that the relative
                    hardships and public interest weighed against the preliminary injunctive
                    relief sought, as the court appropriately considered appellant's interest in
                    having voters decide between qualified candidates, the significant cost to
                    taxpayers for the extra-statutory remedies appellant sought given her delay
                    in challenging Kennedy's candidacy, and the Secretary of State's and
                    public's interest in having electors timely comply with election statutes.6
                    Univ. and Crnty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't, 120 Nev.
                    712, 721, 100 P.3d 179, 187 (2004) (recognizing that, in considering a
                    preliminary injunction, courts also "weigh the potential hardships to the
                    relative parties and others, and the public interest").




                          6Appellant's  argument regarding hearsay evidence, assuming she
                    raised this argument below, does not warrant reversal, particularly when
                    appellant, as plaintiff, had the burden of making a prima facie case in
                    support of the relief requested and she declined the opportunity to develop
                    a factual record through an evidentiary hearing.
SUPREME COURT
       or
     NEVADA
                                                          5
(0) 1947A 414401.
                              In sum, we conclude that the district court was within its
                discretion to deny appellant's request for preliminary injunctive relief, and
                we therefore
                              ORDER the judgment of the district court AFFIRMED.%


                                                                                       J.
                 arraguirre                                Hardesty



                      .414G4-12           , J.                                         J.
                Stiglich                                   Cadish




                Pickering                                  Herndon




                cc:   Hon. James E. Wilson, District Judge
                      Joey Gilbert Law
                      Attorney General/Las Vegas
                      Gallian Welker & Beckstrom, LC/Las Vegas
                      Carson City Clerk




                      %The Honorable Abbi Silver, Justice, did not participate in the
                decision of this matter.
SUPREME COURT
        OF
     NEVADA

                                                      6
(0) I947A